UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-13611 SPARTAN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan (State or Other Jurisdiction of Incorporation or Organization) 38-2078923 (I.R.S. Employer Identification No.) 1541 Reynolds Road Charlotte, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(517)543-6400 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2012 Common stock, $.01 par value 33,826,715 shares SPARTAN MOTORS, INC. INDEX Page FORWARD-LOOKING STATEMENTS 3 PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets – September 30, 2012 (Unaudited) and December 31, 2011 4 Condensed Consolidated Statements of Operations - Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2012 and 2011 (Unaudited) 6 Condensed Consolidated Statement of Shareholders’ Equity – Nine Months Ended September 30, 2012 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II.OTHER INFORMATION Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 33 SIGNATURES 34 EXHIBIT INDEX 2 FORWARD-LOOKING STATEMENTS There are certain statements within this Report that are not historical facts.These statements are called “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These statements involve important known and unknown risks, uncertainties and other factors and can be identified by phrases using “estimate,” “anticipate,” “believe,” “project,” “expect,” “intend,” “predict,” “potential,” “future,” “may,” “will”, “should” and similar expressions or words. Our future results, performance or achievements may differ materially from the results, performance or achievements discussed in the forward-looking statements. There are numerous factors that could cause actual results to differ materially from the results discussed in forward-looking statements, including, among others: · Changes in economic conditions, including changes in interest rates, credit availability, financial market performance and the Company’s industries can have adverse effects on its earnings and financial condition, as well as its customers, dealers and suppliers.In particular, the Company could be adversely affected by the economic impact to its supply base, including those members of the supply base that support the automobile industry. · Changes in relationships with major customers and suppliers could significantly affect the Company’s revenues and profits. · Constrained government budgets may have a negative effect on the Company’s business and its operations. · The integration of businesses or assets we have acquired or may acquire in the future involves challenges that could disrupt our business and harm our financial condition. · When we introduce new products, we may incur expenses that we did not anticipate, such as start-up and recall expenses, resulting in reduced earnings. · Amendments of the laws and regulations governing our businesses, or the promulgation of new laws and regulations, could have a material impact on the Company’s operations. · We source components from a variety of domestic and global suppliers who may be subject to disruptions from natural or man-made causes.Disruptions in our supply of components could have a material and adverse impact on our results of operations or financial position. · Changes in the markets we serve may, from time to time, require us to re-configure our production lines or re-locate production of products between buildings or to new locations in order to maximize the efficient utilization of our production capacity.Costs incurred to effect these re-configurations may exceed our estimates and efficiencies gained may be less than anticipated. This list provides examples of factors that could affect the results described by forward-looking statements contained in this Report.However, this list is not intended to be all inclusive.The risk factors disclosed in Item 1A “Risk Factors” of Part II of this Quarterly Report on Form 10-Q and in Part I – Item 1A of our Annual Report on Form 10-K for the year ended December31, 2011, include all known risks our management believes could materially affect the results described by forward-looking statements contained in this Report.However, those risks may not be the only risks we face.Our business, operations, and financial performance could also be affected by additional factors that are not presently known to us or that we currently consider to be immaterial to our operations.In addition, new risks may emerge from time to time that may cause actual results to differ materially from those contained in any forward-looking statements.We believe that the forward-looking statements contained in this Report are reasonable.However, given these risks and uncertainties, we cannot provide you with any guarantee that the anticipated results will be achieved. All forward-looking statements in this Report are expressly qualified in their entirety by the cautionary statements contained in this Sectionand you are cautioned not to place undue reliance on the forward-looking statements contained in this Report as a prediction of actual results. We disclaim any obligation to update or revise information contained in any forward-looking statement to reflect developments or information obtained after the date this Report is filed with the Securities and Exchange Commission. 3 Item 1. Financial Statements SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) September 30, (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $1,010 and $749 Inventories Deferred income tax assets Income taxes receivable Assets held for sale - Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued warranty Accrued customer rebates Accrued compensation and related taxes Deposits from customers Other current liabilities and accrued expenses Current portion of long-term debt 55 55 Total current liabilities Other non-current liabilities Long-term debt, less current portion Deferred income tax liabilities Shareholders' equity: Preferred stock, no par value: 2,000 shares authorized (none issued) - - Common stock, $0.01 par value; 40,000 shares authorized; 33,821 and 33,596 outstanding Additional paid in capital Retained earnings Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 4 SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 Sales $ Cost of products sold Restructuring charge - Gross profit Operating expenses: Research and development Selling, general and administrative Restructuring charge - Total operating expenses Operating income (loss) ) Other income (expense): Interest expense ) Interest and other income ) 83 Total other income (expense) 97 ) ) Income (loss) before taxes ) Taxes 48 Net earnings (loss) $ ) $ $
